Adams, Judge,
delivered the opinion of the court.
The plaintiff, as assignee, sued Polk county on a warrant drawn on the “internal improvement fund.” Upon the trial of the case it was proven that there was no internal improvement fund; that it had been exhausted; and upon this evidence the court found for and gave judgment for the defendant. The District Court affirmed this judgment.
The plaintiff was not entitled to recover on this warrant, as it was to be paid out of a specific fund which had been exhausted. The principles laid down by this court in Kingsberry v. Pettis County, 17 Mo. 479, are applicable to this case. In the case *216referred to, Kingsberry was the assignee of a warrant on the county treasurer of Pettis county, “payable out.of the road and canal fund,” and the court, held that he could only look to the road and canal fund, and could not compel the county to. pay the warrant out of its own proper funds.
Judgment affirmed.
The other judges concur.